Upon an indictment charging murder in the first degree by shooting with a pistol, a verdict of guilty *Page 433 
of manslaughter was returned, upon which the defendant was sentenced to imprisonment for ten years in the State penitentiary.
The corpus delicti was clearly proven, and there is ample evidence legally sufficient to sustain the verdict beyond a reasonable doubt, that the deceased was killed by a pistol shot discharged by the defendant.
No material error was committed in the admission of evidence over appropriate objection, as to the financial circumstances of the defendant just prior to the homicide and the possession by him of money just after the event. Without reference to such evidence and other testimony admitted over objection, there is ample evidence to sustain the conviction.
Affirmed.
WHITFIELD, ELLIS, and BROWN, J. J., concur.
DAVIS, C. J., and BUFORD, J., dissent.